DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2022 has been entered. 
Election/Restrictions
Claims 15 – 18 and 25 – 27 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Response to Arguments
Applicant’s arguments, filed 7/14/2022, with respect to the rejection(s) of claims 10 (now amended), 11, 14, 22 and 23 under 35 U.S.C. 103 as being unpatentable over Leinweber et al. (US 2012/0003710 A1; “Leinweber”) in view of  Yoo et al. (US 2006/0134675 A1; “Yoo”), McKernan et al. (US 6,534,262 B1; “McKernan”), and Regnier (US 3,983,299; “Regnier”), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Leinweber et al. (US 2012/0003710 A1; “Leinweber”) in view of  Regnier (US 3,983,299; “Regnier”) and newly cited Latham et al. (US 2005/0208510 A1 A1; “Latham”).
Applicant has further limited sole independent claim 10 by amending this claim to further recite that “the polymer is polyvinyl alcohol, polyethylene glycol, polyvinylpyrrolidone, poly(2-ethyl-2-oxazoline), polypropylene glycol, polyacrylamide, poly(N-isopropylacrylamide) or hydroxypropylmethylcellulose.” This subject matter was identical to the subject matter recited in previously rejected dependent claims 12 and 19, which have been canceled.
Applicant’s arguments regarding the individual references are not persuasive. Applicant alleges that the Leinweber reference is inapplicable. Examiner respectfully disagrees. Leinweber is not relied upon for teaching of the use of a polymer, such as polyethylene glycol, in the adsorption and purification of the nucleic acids. So Leinweber is still indeed applicable in the rejection of the claims. McKernan and Yoo have been deleted from the prior art rejection, therefore Applicant’s  arguments to these references are moot. Regnier is relied upon merely for the teaching of the eluent buffer conditions for a similar method and support used for purifying nucleic acids. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The newly cited reference to Latham is now relied upon for teaching the use of  a bead support with a polyethylene glycol (PEG) coating for purifying nucleic acids. Furthermore, Applicant’s arguments are not commensurate in scope to the claims. Claim 10 does not positively recite an elution ratio or a collection ratio. It is not necessary for the prior art to teach the use of an elution ratio or a collection ratio for the purification of nucleic acids. The prior art still teaches all of the positively recited steps of the claimed methodology, wherein the results of those steps would be implicitly met (i.e., the nucleic acid amounts purified as described by an elution ratio or a collection ratio). Finally, the arguments regarding unexpected and surprising results are not persuasive. The data presented is not commensurate in scope with the far more broadly claimed method. The claimed method is drawn to a broad class of eluents, a broad pH range and a broad concentration range. The showing of unexpected results must be reviewed to see if the results occur over the entire claimed range (see MPEP section 716.02(d)). Nevertheless, even with a showing of unexpected results, the preponderance of evidence, as shown by the cited prior art, clearly indicate that the claimed method would have been obvious to a person of ordinary skill in the art. The showing of unexpected results would not obviate the conclusions elucidated by the presently cited prior art.
Now turning to the sole independent claim, claim 10 is drawn to essentially the same method of collecting a nucleic acid for a biological same that is already known in the prior art, as exemplified by Leinweber, that is altered by the mere inclusion of the step comprising first adsorbing a water-soluble neutral polymer on a surface of the cerium oxide support before applying the solution containing the nucleic acid, and wherein the water soluble neutral polymer is not covalently bound to the cerium oxide support. The facts themselves show that there is no difference between the claimed subject matter and the prior art, but for the mere incorporation of this step of first adsorbing a water-soluble neutral polymer on a surface of the cerium oxide support before applying the solution containing the nucleic acid, and wherein the water soluble neutral polymer is not covalently bound to the cerium oxide support. There is no reason to suggest to a person of ordinary skill in the art that including this initial step before applying the solution containing the nucleic acid would not have been suitable or predictable. The Applicant has not shown objective factual evidence that this change would have yielded an unexpected result or was beyond the skill of, or uniquely challenging to, a person of ordinary skill in the art. An argument does not replace evidence, where evidence is necessary (see MPEP § 2145).  The Courts have held that the arguments of counsel cannot take the place of evidence in the record. See In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); & In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Moreover, this position is merely attorney argument lacking evidentiary support. See Gemtron Corp. v. Saint-Gobain., 572 F.3d 1371, 1380 (Fed. Cir. 2009) (noting that “unsworn attorney argument … is not evidence”). In addition, the Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  The Applicant is further advised that the recent Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) forecloses the argument that a specific teaching, suggestion or motivation is required to support a finding of obviousness. See Ex parte Smith, USPQd, slip op. at 20, (Bd. Pat. App. &  Interf. June 25, 2007). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results.  See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385,  1397 (2007). In addition, the Supreme Court noted in KSR that although the test “captured a helpful insight,” an obviousness analysis “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person or ordinary skill in the art would employ.” See 127 S. Ct. at 1741, 82 USPQd at 1396. The Courts have made clear that the teaching, suggestion, or motivation test is flexible and an explicit suggestion to combine the prior art is not necessary. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649. "[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal, and even common sensical, we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references." Id. at 1368, 80 USPQ2d at 1651. "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. 
Leinweber does not specifically teach wherein the support comprises a water-soluble neutral polymer, such as polyethylene glycol (PEG), adsorbed on a cerium oxide surface thereof, and is prepared before applying and mixing the solution containing the nucleic acid with the support.
Leinweber does not further specifically teach in step (a) first adsorbing a water -soluble neutral polymer on a surface of the cerium oxide support before applying the solution containing the nucleic acid, and wherein the water soluble neutral polymer is not covalently bound to the cerium oxide support.
Latham teaches a bead support with a polyethylene glycol (PEG) coating for purifying nucleic acids (¶¶54, 70 – 76, 129, 135 and 138). The bead support surface is clearly PEG-modified prior to the application of the solution containing the nucleic acids. As indicated by Latham, the PEG-modified bead support enhances nucleic acid adsorption and purification. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art (see MPEP § 2144.07). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a polyethylene glycol coating on the cerium oxide support surface of  Leinweber in order to facilitate effective nucleic acid adsorption and separation. Examiner submits that these arguments are in line with the Supreme Court unanimous opinion, KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Leinweber does not additionally specifically teach wherein the eluent is a citrate buffer solution, a phosphate buffer solution or a Tris-EDTA buffer solution, the pH if the eluent is pH 5 or more and pH 9 or less (or between pH 5 and pH 9), and wherein the concentration of the buffer in the eluent is not lower than 50 mM. Leinweber does teach wherein the eluent is a pH 8 buffer solution (e.g., DNA is eluted with 10 mM Tris, pH 8.0 buffer solution; ¶68). 
However, Regnier teaches a related nucleic acid collection method using an elution buffer comprising 0.2 M (which is 200 mM, which is not lower than 50 mM) phosphate buffer (pH 7) (col. 6, lines 33 – 47), which meets the composition requirements for the recited eluent. It would have been obvious to try the buffer composition taught by Regnier since Regnier teaches a related method using similar supports in order to facilitate the optimization of the nucleic collection method. The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art  (see MPEP § 2143, E.).
The previous objection to claim 24 is canceled since it is now canceled by the Applicant.
Applicant canceled claims 12, 19 and 24.
No claims allowed.
Claim Objections
Claim 23 is objected to because of the following informalities:  Claim 23 is dependent on canceled claim 12.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  10, 11, 14, 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 10, the recited 50 mM appears to refer to the concentration of the chelating agent present in the buffer (see specification, paragraph 49). The concentration of the citrate, phosphate or Tris buffer is not specified. The previous claim amendments are drawn to the broad classes of citrate, phosphate and Tris buffer solutions.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 14, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10, 11, 14, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 
Regarding claim 10, it is unclear as to what the recited 50 mM concentration is referring to.
Regarding claim 23, this claim is dependent on canceled claim 12. The scope of claim 23 is unclear since it depends from canceled claim 12. For examination purposes, claim 23 is considered to be dependent from claim 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 11, 14, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Leinweber et al. (US 2012/0003710 A1; “Leinweber”) in view of  Latham et al. (US 2005/0208510 A1 A1; “Latham”), and Regnier (US 3,983,299; “Regnier”).
Regarding claim 10, Leinweber teaches a method of collecting a nucleic acid from a biological sample (e.g., ¶¶3 – 7 and 47; Abstract; claims 1 – 6), comprising:
a)    mixing a support comprising a cerium oxide surface (¶¶51, 52 and 57) with a solution containing a nucleic acid (DNA and RNA; ¶¶47, 48 and 60) to adsorb the nucleic acid to the support;
b)    separating the support on which the nucleic acid was adsorbed from the solution mixed in a) (¶¶49 and 60); and
c)    collecting the nucleic acid by adding an eluent to the support on which the nucleic acid was adsorbed and which is separated in b) (e.g., the DNA bound to the nanoparticles can be stored and eluted and concentrated for further analysis; ¶¶49, 60 and 68). Leinweber does teach an eluent or extraction buffer comprising 100 mM NaCl, 10 mM EDTA and Tris at pH 8.0 (¶68).
Leinweber does not specifically teach wherein the support comprises a water-soluble neutral polymer, such as polyethylene glycol (PEG), adsorbed on a cerium oxide surface thereof, and is prepared before applying and mixing the solution containing the nucleic acid with the support.
Leinweber does not further specifically teach in step (a) first adsorbing a water -soluble neutral polymer on a surface of the cerium oxide support before applying the solution containing the nucleic acid, and wherein the water soluble neutral polymer is not covalently bound to the cerium oxide support.
Latham teaches a bead support with a polyethylene glycol (PEG) coating for purifying nucleic acids (¶¶54, 70 – 76, 129, 135 and 138). The bead support surface is clearly PEG-modified prior to the application of the solution containing the nucleic acids. As indicated by Latham, the PEG-modified bead support enhances nucleic acid adsorption and purification. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art (see MPEP § 2144.07). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a polyethylene glycol coating on the cerium oxide support surface of  Leinweber in order to facilitate effective nucleic acid adsorption and separation. Examiner submits that these arguments are in line with the Supreme Court unanimous opinion, KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Leinweber does not additionally specifically teach wherein the eluent is a citrate buffer solution, a phosphate buffer solution or a Tris-EDTA buffer solution, the pH if the eluent is pH 5 or more and pH 9 or less (or between pH 5 and pH 9), and wherein the concentration of the buffer in the eluent is not lower than 50 mM. Leinweber does teach wherein the eluent is a pH 8 buffer solution (e.g., DNA is eluted with 10 mM Tris, pH 8.0 buffer solution; ¶68). 
However, Regnier teaches a related nucleic acid collection method using an elution buffer comprising 0.2 M (which is 200 mM, which is not lower than 50 mM) phosphate buffer (pH 7) (col. 6, lines 33 – 47), which meets the composition requirements for the recited eluent. It would have been obvious to try the buffer composition taught by Regnier since Regnier teaches a related method using similar supports in order to facilitate the optimization of the nucleic collection method. The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art  (see MPEP § 2143, E.).
Regarding claim 11, as discussed above, the cited prior art teaches the same chemical compound as recited, polyethylene glycol (PEG), for use in the claimed methodology. Since the chemical compound or composition is the same, absent any other further evidence to the contrary, it must have the same chemical properties. Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.). Furthermore, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). The Courts have held that with regard to chemical homologs that the greater the physical and chemical similarities between the claimed species disclosed in the prior art, the greater the expectation that the claimed subject matter will function in an equivalent manner (see Dillon, 99 F.2d at 696, 16 USPQ2d at 1904). Therefore, zeta potential of the recited water-soluble neutral polymer comprising PEG is considered to be the same.
Regarding claims 14, 22 and 23, Leinweber teaches wherein the biological sample is urine (¶¶3 – 5; claim 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796